Citation Nr: 1039100	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral conductive 
deafness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from September 1957 to 
September 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board notes that in his December 2007 Board hearing the 
Veteran requested a local hearing with a Decision Review Office 
as well as a Travel Board hearing.  A local hearing was 
subsequently scheduled for October 2008, which the Veteran 
cancelled.  He did, however, testify in May 2009 before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
Columbia.  The transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This case was remanded by the Board in August 2009 for additional 
evidentiary development.  The RO/AMC attempted to comply with all 
of the Board's remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (the Veteran is entitled, as a matter of law, to 
compliance with remand directives).  But see, too, Dyment v. 
West, 13 Vet. App. 141, 146- 47 (1999) (requiring only 
"substantial," as opposed to exact, compliance).  Consequently, 
the Board regrettably must again remand this case.

In its August 2009 Remand, the Board found, in pertinent part, 
that:  

Review of the record reveals that in addition to 
numerous C&P audiology examinations, the Veteran was 
tested by VA during an Audiology Clinic visit in May 
2007.  Although bilateral hearing threshold averages 
were reported, specific findings at 1000, 2000, 3000, 
and 4000 Hertz were not.  This evidence is relevant 
to the issue on appeal and therefore remand for 
acquisition of the May 2007 audiogram is warranted.  

VA medical records dated in May 2007 reference a scanned document 
that could be accessed in CPRS.  No pure tone air and bone 
conduction testing results or audiogram were included in the 
claims file.  No explanation was provided as to the omission of 
such results.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following action: 

1.  Associate with the claims file the VA 
audiogram results dated May 16, 2007.  [See 
May 16, 2007 Scan Audiological Evaluation 
entry which reads, "[p]lease refer to the 
scanned document attached.  This can be 
accessed in CPRS by selecting Vista Imaging 
Display from the tools menus at the top of 
the screen."]  

2.  As stated in the Board's prior 
remand, readjudicate the Veteran's 
claim.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


